

EXECUTIVE EMPLOYMENT AGREEMENT
 
This Executive Employment Agreement (the “Agreement”) by and between Richard J.
McCready (“Executive”) and NorthStar Realty Finance Corp. (the “Company”), is
dated as of March 14, 2006 (the “Effective Date”).
 
WHEREAS, Executive and the Company desire to memorialize the terms and
conditions related to Executive’s employment by the Company.
 
NOW THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:
 
1. Agreements Between the Parties. This Agreement is intended to memorialize all
of the terms and conditions of Executive’s employment by the Company.
 
2. Employment.
 
(a) Term. The Company shall employ Executive, and Executive agrees to be
employed with the Company, upon the terms and conditions set forth in this
Agreement, for the period beginning on the Effective Date and ending on the
third anniversary of the Effective Date (the “Employment Period”); provided,
however, that commencing on the third anniversary of the Effective Date and on
each subsequent anniversary of the Effective Date (each such anniversary, a
“Renewal Date”), the Employment Period shall automatically be extended for one
additional year unless, not later than 90 days prior to such Renewal Date, the
Company or Executive shall have given written notice not to extend the
Employment Period; provided, further, however, that the Employment Period shall
be subject to earlier termination as provided in Section 5(b) hereof (the
“Term”).
 
(b) Base Salary. Executive’s initial base salary shall be $150,000 per annum
(pro-rated for partial calendar years), payable in equal bi-monthly installments
(as in effect from time to time, the “Base Salary”). In subsequent years of the
Term, the Base Salary shall be subject to annual review and adjustment from time
to time by the compensation committee of the Company’s board of directors (the
“Compensation Committee”), taking into account such factors as the Compensation
Committee deems appropriate, including but not limited to the amount of
Executive’s business time devoted to the affairs of the Company and the salaries
of executive officers having similar titles and performing similar functions as
Executive at comparable companies
 
(c) Annual Cash Bonus. For fiscal years during the Executive’s employment with
the Company, Executive shall participate in an annual cash incentive
compensation plan as adopted and approved by the board of directors of the
Company (the “Board”) from time to time, with applicable corporate and
individual performance targets and maximum award amounts determined by the Board
(the “Annual Cash Bonus”). The initial target amount of the Annual Cash Bonus
shall be 100% of Executive’s Base Salary, but the actual Annual Cash Bonus
amount shall be determined by the Board, in its discretion, subject to approval
of the Compensation Committee. Any Annual Cash Bonus payable to Executive will
be paid at the time the Company normally pays such bonuses to its senior
executives, but in no event later than 90 days following the end of the
applicable fiscal year, and will be subject to the terms and conditions of the
applicable annual cash incentive compensation plan.
 

--------------------------------------------------------------------------------


 
(d) Long Term Incentive Plan. During Executive’s employment with the Company,
Executive shall be eligible to receive long term equity incentive compensation
awards (which may consist of restricted stock, stock options, stock appreciation
rights or other types of equity or cash bonus awards, as determined by the Board
in its discretion) pursuant to the Company’s equity incentive compensation plans
and programs in effect from time to time including, without limitation, the
Company’s 2004 Omnibus Stock Incentive Plan, the 2004 Long-Term Incentive Bonus
Plan and the 2006 Outperformance Plan. These awards shall be granted in the
discretion of the Board and shall include such terms and conditions (including
performance objectives) as the Board deems appropriate.
 
(e) Vacation. Executive shall be eligible for up to four weeks of annual
vacation to be accrued and payable in accordance with the Company’s policy with
respect to senior executives.
 
(f) Other Benefits. In addition, Executive will be eligible to participate in
all fringe benefit plans and retirement plans of the Company, as are generally
available to the other senior management employees of the Company, such as
health insurance plans, disability insurance plans, life insurance plans,
expense reimbursement and the Company’s 401(k) retirement plan.
 
3.  Duties of Executive.
 
(a) Duties of Position. During the Employment Period, Executive shall serve as
Executive Vice President, General Counsel and Secretary of the Company.
Notwithstanding the foregoing, Executive’s title(s) may be modified by the Chief
Executive Officer, provided that in the event of any such modification
Executive’s new title(s), duties and authority shall be consistent with those of
a senior executive officer of the Company at such time, and Executive shall, in
any event, report directly to the Chief Executive Officer or Board of Directors.
Executive’s duties shall include, without limitation, such duties and
responsibilities, consistent with Executive’s title (as may be modified from
time to time in accordance with this Agreement), training and experience, as are
from time to time reasonably assigned to Executive by the Board or the Company’s
Chief Executive Officer.  Executive agrees to devote not less than a majority of
Executive’s business time, attention and energies to the performance of the
duties assigned to Executive hereunder, and to perform such duties faithfully,
diligently and to the best of Executive’s abilities and subject to such laws,
rules, regulations and policies from time to time applicable to the Company’s
employees. Notwithstanding the above, nothing in this Agreement shall preclude
Executive from devoting a portion of Executive’s business time, attention and
energies to the performance of Executive’s duties as President and Chief
Operating Officer of NorthStar Capital Investment Corp. and other business
endeavors. The Company may assign all or a portion of its rights and obligations
under this agreement to any of its affiliates or enter into an agreement with
any of its affiliates that provides that Executive will perform services on
behalf of such affiliate and Executive agrees to provide such services, as
directed by the Company.
 
2

--------------------------------------------------------------------------------


 
(b) Confidential Information. Executive shall hold in confidence for the benefit
of the Company all of the information (other than information concerning
corporate opportunities) and business secrets in respect of the Company and all
of its affiliates, including, but not limited to, all information and data
relating to or concerned with the business, finances, pending transactions and
other affairs of the Company and all of its affiliates, and Executive shall not
at any time before or after Executive’s employment by the Company is terminated
for any reason, or Executive resigns for any reason, willfully use or disclose
or divulge any such information or data to any other Person (as defined below)
except (i) with the prior written consent of the Company, (ii) to the extent
necessary to comply with applicable law or the valid order of a court of
competent jurisdiction, in which event Executive shall notify the Company as
promptly as reasonably practicable (and, if possible, prior to making such
disclosure) and (iii) in the performance of Executive’s duties hereunder. With
respect to information concerning corporate opportunities of the Company and all
of its affiliates that are developed, initiated or become known to Executive
during his employment with the Company, Executive shall hold in confidence for
the benefit of the Company all of such information in respect of the Company and
all of its affiliates, including, but not limited to, all information and data
relating to or concerned with such opportunities of the Company and all of its
affiliates, and Executive shall not at any time before or within one year after
Executive’s employment by the Company is terminated for any reason, or Executive
resigns for any reason, willfully use or disclose or divulge any information
relating to any such corporate opportunities to or for the benefit of the
Executive or any other Person (as defined below) except (i) with the prior
written consent of the Company, (ii) to the extent necessary to comply with
applicable law or the valid order of a court of competent jurisdiction, in which
event Executive shall notify the Company as promptly as reasonably practicable
(and, if possible, prior to making such disclosure) and (iii) in the performance
of Executive’s duties hereunder. The foregoing provisions of this Section 3(b)
shall not apply to any information or data which has been previously disclosed
to the public or is otherwise in the public domain in each case other than as a
result of the breach by Executive of his obligations under this Section 3(b).
For purposes of this Agreement, “Person” means an individual, corporation,
partnership, limited liability company, joint venture, association, trust,
unincorporated organization, other entity or “group” (as defined in the
Securities Exchange Act of 1934).


4. Termination of Employment. Executive’s employment hereunder may be terminated
in accordance with this Section 4.
 
(a) Death. Executive’s employment hereunder shall terminate upon his death.
 
(b) Disability. If, as a result of Executive’s incapacity due to physical or
mental illness, Executive shall have been absent from the full-time performance
of his duties hereunder for the entire period of six consecutive months, and
within 30 days after written Notice of Termination (as defined in Section 8) is
given shall not have returned to the performance of his duties hereunder on a
full-time basis, the Company may terminate Executive’s employment hereunder for
“Disability.”
 
3

--------------------------------------------------------------------------------


 
(c) Cause. The Company may terminate Executive’s employment hereunder for Cause.
For purposes of this Agreement, the Company shall have “Cause” to terminate
Executive’s employment hereunder upon the occurrence of any of the following
events:
 
(i) the conviction of Executive for the commission of a felony;
 
(ii) continuing willful failure for 10 business days to substantially perform
his duties hereunder in a manner consistent (other than such failure resulting
from Executive’s incapacity due to physical or mental illness or subsequent to
the issuance of a Notice of Termination by Executive for Good Reason) after
demand for substantial performance is delivered by the Company in writing that
specifically identifies the manner in which the Company believes Executive has
not substantially performed his duties; or
 
(iii) misconduct by Executive (including, but not limited to, breach by
Executive of the provisions of Section 7) that is demonstrably and materially
injurious to the Company or its subsidiaries, whether monetarily or otherwise.
 
(d) Good Reason. Executive may terminate his employment hereunder for “Good
Reason” within 30 days after the occurrence, without his written consent, of one
of the following events that has not been cured within 10 business days after
written notice thereof has been given by Executive to the Company:
 
(i) the assignment to Executive of a title or duties that are materially
inconsistent with his status as a senior executive officer of the Company, or if
Executive is directed to directly report to other than the Board or the
Company’s Chief Executive Officer;
 
(ii) a reduction by the Company in Executive’s Base Salary or a failure by the
Company to pay any Base Salary or contractually committed cash bonus payment
amounts when due;
 
(iii) following a Change of Control (as defined below) of the Company, the
requirement by the Company that the principal place of performance of
Executive’s services be at a location more than fifty (50) miles from the
greater New York City metropolitan area;
 
(iv) any purported termination of Executive’s employment which is not effected
pursuant to a Notice of Termination satisfying the requirements of Section 5(a);
 
4

--------------------------------------------------------------------------------


 
(v) a material failure by the Company to comply with any other material
provision of this Agreement.
 
(e) Change of Control. For the purposes of Section 4(d) above, a “Change of
Control” of the Company shall be deemed to have occurred if an event set forth
in any one of the following paragraphs (i)-(iii) shall have occurred:
 
(i) any Person is or becomes Beneficial Owner (as defined below), directly or
indirectly, of securities of the Company representing thirty-five percent (35%)
or more of the combined voting power of the then outstanding securities of the
Company, excluding (A) any Person who becomes such a Beneficial Owner in
connection with a transaction described in clause (x) of paragraph (ii) below,
(B) any Person who becomes such a Beneficial Owner through the issuance of such
securities with respect to purchases made directly from the Company, and (C)
NorthStar Capital Investment Corp. (“NCIC”) and its controlled affiliates; or
 
(ii) the consummation of a merger or consolidation of the Company with any other
corporation or the issuance of voting securities of the Company in connection
with a merger or consolidation of the Company (or any direct or indirect
subsidiary of the Company) pursuant to applicable stock exchange requirements,
other than (x) a merger or consolidation which would result in the voting
securities of the Company outstanding immediately prior to such merger or
consolidation continuing to represent (either by remaining outstanding or by
being converted into voting securities of the surviving entity or any parent
thereof) fifty percent (50%) or more of the combined voting power of the
securities of the Company or such surviving entity or any parent thereof
outstanding immediately after such merger or consolidation, or (y) a merger or
consolidation effected to implement a recapitalization of the Company (or
similar transaction) in which no Person, other than NCIC together with its
controlled affiliates, is or becomes the Beneficial Owner, directly or
indirectly, of securities of the Company representing thirty-five percent (35%)
or more of the combined voting power of the then outstanding securities of the
Company; or
 
(iii) the stockholders of the Company approve a plan of complete liquidation or
dissolution of the Company or an agreement for the sale or disposition by the
Company of all or substantially all of the assets of the Company.
 
For purposes of this Agreement, “Beneficial Owner” shall have the meaning set
forth in Rule 13d-3 under the Exchange Act.
 
(f) The Company may terminate Executive’s employment at any time for any reason,
including without Cause.
 
5

--------------------------------------------------------------------------------


 
5. Termination Procedure.
 
(a) Notice of Termination. Any termination of Executive’s employment by the
Company or by Executive (other than termination pursuant to Section 6(a) hereof)
shall be communicated by written Notice of Termination to the other party hereto
in accordance with Section 12. For purposes of this Agreement, a “Notice of
Termination” shall mean a notice that shall indicate the specific termination
provision in this Agreement relied upon and shall set forth in reasonable detail
the facts and circumstances claimed to provide a basis for termination of
Executive’s employment under the provision so indicated.
 
(b) Effect of Date of Termination. “Date of Termination” of this Agreement shall
mean (i) if the Term of this Agreement expires without renewal as of the third
anniversary of the Effective Date or any subsequent Renewal Date, the date of
such expiration (ii) if Executive’s employment is terminated pursuant to Section
4(a) above, the date of Executive’s death (iii) if the Executive’s employment is
terminated pursuant to Section 4(b) above, 30 days after delivery to the
Executive of Notice of Termination (provided that Executive shall not have
returned to the performance of his duties on a full-time basis during such 30
day period), (iv) if Executive’s employment is terminated pursuant to Sections
4(c) and 4(f) above, the date specified in the Notice of Termination, and (v) if
Executive’s employment is terminated pursuant to Section 4(d) above, the date on
which a Notice of Termination is given or any later date (within 30 days) set
forth in such Notice of Termination, provided, however, that, if within 30 days
after any Notice of Termination is given pursuant to Section 4(d)(iii) above,
the party receiving such Notice of Termination notifies the other party that a
dispute exists concerning the termination, the Date of Termination shall be the
date on which the dispute is finally determined, either by mutual written
agreement of the parties, by a binding and final arbitration award or by a final
judgment, order or decree of a court of competent jurisdiction (the time for
appeal therefrom having expired and no appeal having been perfected). Upon the
Date of Termination, the Term of this Agreement shall expire and the Company
shall have no further obligation to the Executive except to the extent the
Executive is otherwise entitled to any unpaid salary or benefits hereunder and
insurance coverage in accordance with applicable law; provided that the
provisions set forth in Sections 3(b), 6(b), 6(c), 7, and 14 hereof and this
Section 5(b) shall remain in full force and effect after the termination of the
Executive’s employment, notwithstanding the expiration of the Term of or
termination of this Agreement.
 
6. Obligations of the Company Upon Termination of Employment.
 
(a) Expiration of Term, By the Company for Cause or by Executive without Good
Reason. If Executive’s employment shall be terminated:
 
(i) due to and upon expiration of the Term of this Agreement the Company shall
pay Executive his full salary through the Date of Termination at the rate in
effect at the time Notice of Termination is given, and an amount equal to the
product of (x) all bonuses and awards that would have been earned by Executive
upon completion of each award cycle that began during the Term but had not been
completed as of the Date of Termination, calculated as though the full
achievement of all goals and targets relating thereto had been achieved in full
and (y) a fraction, the numerator of which shall be the number of days from the
beginning of the applicable bonus or award cycle to and including the Date of
Termination and the denominator of which shall be the number of days in such
cycle; or
 
6

--------------------------------------------------------------------------------


 
(ii) if Executive’s employment shall be terminated by the Company for Cause or
by Executive without Good Reason, then the Company shall pay Executive his Base
Salary (at the rate in effect at the time Notice of Termination is given)
through the Date of Termination, and the Company shall have no additional
obligations to Executive under this Agreement.
 
(b) For any other reason. If Executive’s employment shall be terminated for any
reason other than those provided in Section 6(a) above, then:
 
(i) the Company shall pay Executive his full salary through the Date of
Termination at the rate in effect at the time Notice of Termination is given,
and an amount equal to the product of (x) all bonuses and awards that would have
been earned by Executive upon completion of each award cycle that began during
the Term but had not been completed as of the Date of Termination, calculated as
though the full achievement of all goals and targets relating thereto had been
achieved in full and (y) a fraction, the numerator of which shall be the number
of days from the beginning of the applicable bonus or award cycle to and
including the Date of Termination and the denominator of which shall be the
number of days in such cycle; and
 
(ii) in lieu of paying any further compensation to Executive for periods
subsequent to the Date of Termination, the Company shall pay to the Executive
severance payments in the form of continuation of Executive’s Base Salary in
effect as of the Date of Termination for a period of two years following such
Date of Termination (the “Severance Payment Period”).
 
(c) Excise Taxes.
 
(i) If any of the payments or benefits received or to be received by Executive,
whether pursuant to the terms of this Agreement or any other plan, arrangement
or agreement with the Company are deemed by the Auditor (as defined below), the
Company’s tax counsel (“Tax Counsel”) or the Internal Revenue Services to
constitute an excess parachute payment under Section 280(G) of the Internal
Revenue Code of 1986, as amended (the “Code”) (all such payments and benefits,
excluding the Gross-Up Payment (which is defined below), being hereinafter
referred to as the “Total Payments”), the Company shall pay to Executive an
additional amount (the “Gross-Up Payment”) such that the net amount retained by
Executive, after deduction of any total excise tax, together with all applicable
interest and penalties (collectively, the “Excise Tax”) Tax on the Total
Payments and any federal, state and local income and employment taxes and Excise
Tax upon the Gross-Up Payment, shall be equal to the Total Payments.
 
7

--------------------------------------------------------------------------------


 
(ii) For purposes of determining whether any of the Total Payments will be
subject to the Excise Tax and the amount of such Excise Tax, (i) all of the
Total Payments shall be treated as “parachute payments” (within the meaning of
section 280G(b)(2) of the Code) unless, in the opinion of Tax Counsel reasonably
acceptable to Executive and selected by the accounting firm which was,
immediately prior to the change in control, the Company’s independent auditor
(the “Auditor”), such payments or benefits (in whole or in part) do not
constitute parachute payments, including by reason of section 280G(b)(4)(A) of
the Code, (ii) all “excess parachute payments” within the meaning of section
280G(b)(l) of the Code shall be treated as subject to the Excise Tax unless, in
the opinion of Tax Counsel, such excess parachute payments (in whole or in part)
represent reasonable compensation for services actually rendered (within the
meaning of section 280G(b)(4)(B) of the Code) in excess of the base amount
allocable to such reasonable compensation, or are otherwise not subject to the
Excise Tax, and (iii) the value of any noncash benefits or any deferred payment
or benefit shall be determined by the Auditor in accordance with the principles
of sections 280G(d)(3) and (4) of the Code. For purposes of determining the
amount of the Gross-Up Payment, Executive shall be deemed to pay federal income
tax at the highest marginal rate of federal income taxation in the calendar year
in which the Gross-Up Payment is to be made and state and local income taxes at
the highest marginal rate of taxation in the state and locality of Executive’s
residence on the Date of Termination (or if there is no Date of Termination,
then the date on which the Gross-Up Payment is calculated for purposes of this
Section 6(b)), net of the maximum reduction in federal income taxes which could
be obtained from deduction of such state and local taxes. If there has not been
a Date of Termination with respect to Executive, the Company shall cause the
Gross-Up Payment to be calculated within 30 days of a written request to that
effect from Executive.
 
(iii) Executive and the Company shall each reasonably cooperate with the other
in connection with any administrative or judicial proceedings concerning the
existence or amount of liability for Excise Tax with respect to the Total
Payments.
 
(iv) The payments provided in this Section 6(c) shall be made not later than the
fifth day following the Date of Termination (or if there is no Date of
Termination, then the fifth day following date on which the Gross-Up Payment is
calculated for purposes of Section 6(c), provided, however, that if the amounts
of such payments cannot be finally determined on or before such day, the Company
shall pay to Executive on such day an estimate, as determined in good faith by
the Company, in accordance with Section 6(b), of the minimum amount of such
payments to which Executive is clearly entitled and shall pay the remainder of
such payments (together with interest on the unpaid remainder) at 120% of the
rate provided in section 1274(b)(2)(B) of the Code) as soon as the amount
thereof can be determined but in no event later than the thirtieth (30th) day
after the occurrence of a Date of Termination. At the time that payments are
made under this Agreement, the Company shall provide Executive with a written
statement setting forth the manner in which such payments were calculated and
the basis for such calculations including, without limitation, any opinions or
other advice the Company has received from Tax Counsel, the Auditor or other
advisors or consultants (and any such opinions or advice which are in writing
shall be attached to the statement).
 
8

--------------------------------------------------------------------------------


 
7. Non-Solicitation and Business Relationships. Executive agrees that during
Executive’s employment by the Company and for one year following the Executive’s
Date of Termination (the “Non-Solicitation Period”), Executive shall not,
directly or indirectly, (i) solicit, induce, or attempt to solicit or induce any
officer, director, employee, consultant, agent or joint venture partner of the
Company or any of its affiliates to terminate his, her or its employment or
other relationship with the Company or any of its affiliates for the purpose of
associating with any competitor of any the Company or any of its affiliates, or
otherwise encourage any such person to leave or sever his, her or its employment
or other relationship with the Company or any of its affiliates for any other
reason, or authorize the taking of such actions by any other person or entity,
or assist or participate with any such person or entity in taking such action.
 
8. Confidentiality. Each party to this Agreement shall keep strictly
confidential the terms of this Agreement, provided, that (i) either party to
this Agreement may disclose the terms of this Agreement with the prior written
consent of the other party, (ii) either party to this Agreement may disclose the
terms of this Agreement to the extent necessary to comply with law or legal
process, in which event the disclosing party shall notify the other party to
this Agreement as promptly as practicable (and, if possible, prior to making
such disclosure), (iii) either party to this Agreement may disclose the terms of
this Agreement to outside counsel, underwriters and accountants and (iv) the
Company may disclose the terms of this Agreement in public filings with the
Securities and Exchange Commission or other regulatory agencies, without notice
to Executive, to the extent that it believes such disclosure to be prudent,
necessary or required by applicable law in connection with the operation of the
business of the Company and shall have the right to file a copy of this
Agreement with such regulating agencies, it being understood that if this
Agreement is so disclosed or filed, Executive shall thereafter be released from
his obligation in respect of this Section 8.
 
9. No Waiver. No failure or delay on the part of the Company or Executive in
exercising any right, power or remedy hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right, power or
remedy preclude any other or further exercise thereof or the exercise of any
other right, power or remedy. The remedies provided for herein are cumulative
and are not exclusive of any remedies that may be available to the Company or
Executive at law or in equity. No waiver of or consent to any departure by
either the Company or Executive from any provision of this Agreement shall be
effective unless signed in writing by the party entitled to the benefit thereof.
No amendment, modification or termination of any provision of this Agreement
shall be effective unless signed in writing by all parties hereto. Any waiver of
any provision of this Agreement, and any consent to any departure from the terms
of any provision of this Agreement, shall be effective only in the specific
instance and for the specific purpose for which made or given.
 
9

--------------------------------------------------------------------------------


 
10. Severability of Provisions. Any provision of this Agreement that is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof or affecting the validity or
enforceability of such provision in any other jurisdiction. Moreover, if any one
or more of the provisions contained in this Agreement shall be held to be
excessively broad as to duration, activity or subject, such provision shall be
construed by limiting and reducing it so as to be enforceable to the maximum
extent allowed by applicable law.
 
11. Non-Assignability. The rights and obligations of Executive under this
Agreement are personal to Executive and may not be assigned or delegated to any
other Person; provided, however, that nothing in this Agreement shall preclude
Executive from designating any of his beneficiaries to receive any benefits
payable hereunder upon his death, or his executors, administrators or other
legal representatives from assigning any rights hereunder to the person or
persons entitled thereto.
 
12. Notices. Any notice given hereunder shall be in writing and shall be deemed
to have been given when delivered by messenger or courier service (against
appropriate receipt), or mailed by registered or certified mail (return receipt
requested), addressed as follows:
 

 
If to the Company:
NorthStar Realty Finance Corp.
527 Madison Avenue, 16th Floor
New York, NY 10022
Attention: Chief Executive Officer
            
If to Executive:
Richard J. McCready
527 Madison Avenue, 16th Floor
New York, NY 10022

 
or at such other address as shall be indicated to the parties hereto in writing.
Notice of change of address shall be effective only upon receipt.
 
13. Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of New York applicable to
contracts made and to be entirely performed within such State.
 
14. Dispute Resolution:
 
(a) Subject to the provisions of Section 14(b), any dispute, controversy or
claim arising between the parties relating to this Agreement, or otherwise
relating in any way to Executive’s employment by or interest in the Company or
any of its affiliate (whether such dispute arises under any federal, state or
local statute or regulation, or at common law), shall be resolved by final and
binding arbitration before a single arbitrator, selected by the American
Arbitration Association in accordance with its rules pertaining at the time the
dispute arises. In such arbitration proceedings, the arbitrator shall have the
discretion, to be exercised in accordance with applicable law, to allocate among
the parties the arbitrator’s fees, tribunal and other administrative and
litigation costs and, to the prevailing party, attorneys’ fees. The award of the
arbitrator may be confirmed before and entered as a judgment of any court having
jurisdiction over the parties.
 
10

--------------------------------------------------------------------------------


 
(b) The provisions of Section 14(a) shall not apply with respect to any
application made by the Company for injunctive relief under this Agreement.
 
15. Headings. The paragraph headings used or contained in this Agreement are for
convenience of reference only and shall not affect the construction of this
Agreement.
 
16. Entire Agreement. This Agreement and any agreements executed
contemporaneously herewith constitute the entire agreement between the parties
with respect to the matters set forth herein, and there are no promises or
undertakings with respect thereto relative to the subject matter hereof not
expressly set forth or referred to herein or therein.
 
17. Execution in Counterparts. This Agreement may be executed in any number of
counterparts and by different parties hereto on separate counterparts, each of
which counterparts, when so executed and delivered, shall be deemed to be an
original and all of which counterparts, taken together, shall constitute but one
and the same Agreement.
 
11

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement.
 
/s/ Richard J. McCready   
Richard J. McCready
 
NORTHSTAR REALTY FINANCE CORP.
 
By: /s/ David T. Hamamoto
       David T. Hamamoto
       Chief Executive Officer
 
12

--------------------------------------------------------------------------------



